161 F.2d 185 (1947)
George F. THOMPSON, Petitioner,
v.
COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 164, Docket 20394.
Circuit Court of Appeals, Second Circuit.
Argued April 9, 1947.
Decided April 28, 1947.
George F. Thompson and Warner F. Thompson, both of Lockport, N. Y., for petitioner.
Carton Fox, of Washington, D. C., Sewall Key, Acting Asst. Atty. Gen., and Lee A. Jackson and Norman S. Altman, Sp. Assts. to Atty. Gen., for respondent.
Before AUGUSTUS N. HAND, CHASE, and FRANK, Circuit Judges.
PER CURIAM.
Affirmed on opinion of the Tax Court of the United States, 6 T.C. 285.